Citation Nr: 1522449	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to December 1977 and from October 1978 to October 1994.  The Veteran had subsequent Reserve service.

These matters come before the Board of Veterans' Appeals (the Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was previously before the Board in December 2013 and November 2014, when it was remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the March 2015 Supplemental Statement of the Case (SSOC) was returned to VA as "undeliverable."  Ordinarily, this may trigger a remand to determine the Veteran's current address and ensure delivery of the SSOC.  However, as discussed below, the Board has determined there is sufficient evidence to reopen the Veteran's claim for service connection for hemorrhoids, prior to remanding the underlying claim for additional development.  

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1995 rating decision that denied the Veteran's claim of entitlement to service connection for hemorrhoids was not appealed, nor was new and material evidence received during the appeal period.
2.  The evidence received since the May 1995 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied the Veteran's claim of entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hemorrhoids.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In a May 1995 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for hemorrhoids.  The claim was denied based on a finding that the Veteran's hemorrhoids were not shown to be a chronic disability from June 1988 to present.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a claim for service connection for a perirectal fistula disability in March 2010, which the AOJ treated as a petition to reopen the previously denied claim for hemorrhoids.  An August 2010 rating decision denied service connection for the perirectal fistula disability without addressing the hemorrhoid issue.  In December 2013, the Board granted service connection for perirectal fistula and remanded the petition to reopen for the AOJ to consider it in the first instance.  The AOJ denied the petition to reopen in an April 2014 SSOC.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material question in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the May 1995 rating decision, the evidence of record consisted of the Veteran's service treatment records.  The petition was denied on the grounds that the evidence did not show a continuity of treatment for hemorrhoids from June 1988 to present.

Since May 1995, the Veteran submitted a private medical record from Dr. A. M. indicating a diagnosis of internal hemorrhoids.  This evidence is new, as it was received by VA after the issuance of the May 1995 rating decision and could not have been considered by prior decision makers.  Additionally, it is material because it indicates that the Veteran had treatment for hemorrhoids in the period since June 1988, an element found lacking in the May 1995 rating decision.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for hemorrhoids is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hemorrhoids is warranted.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the Veteran indicated that he received private treatment for his hemorrhoids.  See September 2010 Notice of Disagreement.  Moreover, the January 2009 record from Dr. A. M. indicated the Veteran was scheduled for a follow-up visit later that month, but no further evidence from Dr. A. M. is in the claims file.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board advises the Veteran that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the instant case, there is conflicting evidence regarding whether the Veteran currently has hemorrhoids.  As noted above, the Veteran had a diagnosis of internal hemorrhoids that was confirmed during a January 2009 colonoscopy.  However, the Veteran's VA examination for perirectal fistula in June 2010 indicated that hemorrhoids were not present.  As to the in-service element, the Veteran's service treatment records indicate he complained of hemorrhoids for months and was treated for them in April 1987, May 1987, and June 1988.  Additionally, the Veteran has asserted that his hemorrhoids and associated conditions are related to his in-service condition.  See July 2011 VA Form 9.  Given the conflicting evidence regarding a current diagnosis, the existence of evidence not of record that may indicate a current diagnosis of hemorrhoids, and the satisfaction of the second and third McLendon elements, the Board finds that a VA examination is warranted to determine the existence and etiology of any current hemorrhoid disability.  Additionally, as the Veteran is service-connected for a disability in the same anatomic region, the issue of secondary service connection should be addressed as well. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to verify his current address.  

2.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

3.  Request that the Veteran provide or identify any pertinent evidence not already of record.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's claimed hemorrhoids.  All records secured should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the existence and etiology of his claimed hemorrhoids.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Does the Veteran have a current diagnosis of hemorrhoids, or has he had a diagnosis of hemorrhoids since March 2010?

b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hemorrhoids are related to active service.

c)  If a diagnosis exists, is it is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hemorrhoids are caused by his service-connected perirectal fistula. 

d)  If a diagnosis exists, is it is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hemorrhoids are aggravated by his service-connected perirectal fistula.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


